FILED
                           NOT FOR PUBLICATION                                           OCT 23 2012

                                                                                     MOLLY C. DWYER, CL
                    UNITED STATES COURT OF APPEALS                                    U .S. C O U R T OF APPE A




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30313

              Plaintiff - Appellee,              D.C. No. 3: 08-cr-00385-RE-5

  v.
                                                 MEMORANDUM *
ELEUTERIO SATURNINO
RUIZ-SALOMON,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                           Submitted October 10, 2012 **
                                Portland, Oregon

Before: SILVERMAN, CLIFTON, and N.R. SMITH, Circuit Judges.

       Eleuterio Saturnino Ruiz-Salomon appeals the district court’s denial of his

motion to withdraw his guilty plea and his ten-year sentence for conspiring to

manufacture marijuana in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A)(vii),
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          1
846. We affirm.

      We review the district court’s denial of Ruiz-Salomon’s motion to withdraw

his guilty plea for abuse of discretion. United States v. Briggs, 623 F.3d 724, 727

(9th Cir. 2010). We agree with the reasoning of the district court’s order denying

Ruiz-Salomon’s withdrawal motion. Ruiz-Salomon repeatedly acknowledged that

he fully understood the consequences of his guilty plea. Indeed, at the plea

colloquy, he stated himself, “I am pleading guilty just on my own volition . . . .”

Accordingly, Ruiz-Salomon’s purported reasons for withdrawing his guilty plea

were directly contradicted by his signed plea petition and his statements under oath

during the Rule 11 plea colloquy. Such statements “carry a strong presumption of

veracity,” and the district court was entitled to rely on them in denying the

withdrawal motion. United States v. Ross, 511 F.3d 1233, 1236–37 (9th Cir. 2008);

see also Briggs, 623 F.3d at 728.

      Ruiz-Salomon was not denied his Sixth Amendment right to effective

assistance of counsel. Although we do not ordinarily entertain ineffective

assistance of counsel claims on direct appeal, the record is sufficiently developed

for us to decide the particular complaints that Ruiz-Salomon asserts here. (We do

not comment on any other bases of alleged ineffective assistance that

Ruiz-Salomon may subsequently assert). See United States v. Rahman, 642 F.3d


                                           2
1257, 1259–60 (9th Cir. 2011).

      First, nothing in the record supports Ruiz-Salomon’s argument that he

received ineffective assistance of counsel because his attorney disclosed allegedly

privileged information at the withdrawal hearing. Defense counsel did not say

anything to the district court to contest or otherwise undermine the merits of Ruiz-

Salomon’s withdrawal motion. Rather, counsel vigorously argued on his client’s

behalf, asserting, among other things, that Ruiz-Salomon did not understand the

consequences of his guilty plea because he had only a sixth grade education.

Therefore, Ruiz-Salomon has not pointed to any facts indicating that he was

prejudiced by any statements his counsel made at the withdrawal hearing.

Strickland v. Washington, 466 U.S. 668, 687 (1984).

      Second, Ruiz-Salomon was not denied his Sixth Amendment right to

conflict-free counsel based on his attorney’s actions in connection with the

withdrawal motion. To demonstrate that his right to conflict-free counsel has been

violated, Ruiz-Salomon must point to facts in the record showing that “an actual

conflict of interest adversely affected his lawyer’s performance.” Cuyler v.

Sullivan, 446 U.S. 335, 350 (1980). Ruiz-Salomon has failed to point to such facts

or to establish his defense counsel’s alleged conflict of interest. Although he claims

that defense counsel acted as both “advocate and witness” in arguing the


                                          3
withdrawal motion, the record does not support this argument. Defense counsel did

not take the witness stand or otherwise testify against Ruiz-Salomon during the

withdrawal hearing.

      Finally, we affirm the sentence. The district court’s finding that Ruiz-

Salomon possessed a firearm in connection with his offense was not clearly

erroneous. The handgun that authorities discovered on the path taken by Ruiz-

Salomon when he fled was dry, while the ground surrounding it was wet with dew.

Authorities also found other objects that Ruiz-Salomon dropped on or near this

same path. Based on this finding, the district court properly enhanced Ruiz-

Salomon’s sentence by two levels under U.S.S.G. §2D1.1(b)(1) and disqualified

him from safety valve relief under U.S.S.G. §5C1.2. See United States v. Smith,

175 F.3d 1147, 1149 (9th Cir. 1999).

      AFFIRMED.




                                          4